Citation Nr: 0718341	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971 and from February 1972 to November 1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied service connection 
for PTSD.  

The veteran testified at a March 2006 Board hearing; the 
hearing transcript has been associated with the claims file.  


FINDING OF FACT

The veteran is shown by competent medical evidence to have 
PTSD etiologically related to active service.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a February 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date.  In light of the Board's favorable 
decision, however, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  The RO shall address any notice defect regarding 
disability ratings and effective dates when effectuating the 
award.    

The veteran's service medical records, VA treatment records, 
VA examinations, and a Board hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2006).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  See 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2006).  If VA determines that the veteran engaged in combat 
with the enemy and that his alleged stressor is related to 
combat, then the veteran's lay testimony or statements are 
accepted as conclusive evidence of the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f). No further development or corroborative 
evidence is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  See 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2006).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy." Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure. Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.) 

In his March 2006 Board hearing testimony, the veteran 
described a traumatic incident of being caught in a boiler 
room fire.  He reported that a steam line ruptured on his 
ship, and that he jumped down in the bilges to try to shut 
off the line.  He indicated that if lines did not get shut 
down, an explosion could have resulted.  During the incident, 
he reported that he helped pull other sailors out of the 
boiler room, and that he received burns for which he was 
treated.  Further, the veteran's service medical records show 
that he was treated for a burn injury in January 1973.  At 
the time of the injury, the veteran reported to the medical 
provider that there was an emergency aboard the USS C.P. 
Cecil.  He stated that while cutting down a piece of pipe 
with an acetylene torch, it accidentally blew up.  He was 
diagnosed with 1st and 2nd degree burns to the right hand and 
right forearm.  The Board finds that the treatment for burns 
and reports contained in the veteran's service medical 
records are sufficient to confirm his claimed stressor.  See 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  

Further, the veteran's Form DD-214 shows that he received the 
Combat Action Ribbon, among other awards and decorations in 
service, indicating that he engaged in combat with the enemy.  
Notably, the veteran has submitted a letter from him to his 
parents dated in June 1972 in which he stated that "Not much 
has been happening over here lately, but we do know that 
there's still a war going on.  We average about fifty or a 
hundred shells a day.  I have finally made my last beach run, 
Dad, you know what I'm refering [sic] too.  I got myself a 
personal citation, and a unit citation out of it."  

The Board notes that service medical records, to include a 
June 1967 induction examination, a February 1971 examination, 
a February 1972 reenlistment examination, and an October 1973 
examination, did not reflect any psychiatric problems or 
complaints in service.  During his June 1976 discharge 
examination, however, the veteran noted in his report of 
medical history that he had frequent trouble sleeping, 
depression or excessive worry, and nervous trouble.  The 
examiner further elaborated, stating that the veteran had 
occasional nervousness and insomnia.  

VA treatment records from September 2004 show that the 
veteran has been seen by VA for depression and PTSD.  The VA 
psychiatrist noted that the veteran had some symptoms of 
PTSD, depression, and anxiety but had shown improvement with 
medication. 

A November 2004 VA examination report shows that the claims 
file was available and reviewed at the time of the 
examination.  The examiner noted that the veteran had been 
seeing a VA psychiatrist and had a diagnosis of major 
depressive disorder and PTSD.  The veteran reported that his 
first psychiatric visit was in 2002.  In 2003 his general 
practitioner began to prescribe him medications for mental 
health problems.  Thereafter, he began seeing his VA 
psychiatrist, whom he saw once every 2 months.  During the 
examination, the veteran described a psychologically 
traumatic experience which occurred in 1973 or 1974 where he 
was caught in a boiler room fire.  The examiner assessed the 
veteran with depressive disorder, not otherwise specified, 
and with a couple of trauma-related symptoms.  The examiner 
stated, however, that the veteran's presentation was not 
consistent with full fledged PTSD.   

The examiner stated that when the veteran was questioned 
about his mental health symptoms, he reported that he slept 
only 5 hours on medications, and 3 hours without.  He 
suggested that he did sometimes have night sweats.  He 
reported two trauma type symptoms, of having nightmares about 
fire in general, or about a boiler room fire.  He reported 
exaggerated startle response.  The examiner stated that the 
other symptoms described seemed to be related to depression.  
He reported sleep difficulties and some irritability and 
anger.  He did report that he could be agitated easily and 
reported depression, low energy, and motivation.  He felt 
that he was depressed because of his physical limitations, 
and stated that he had his symptoms about 5 or 6 years when 
he started having increasing difficulties with his health.  
The examiner concluded that the veteran appeared to have 
depression that seemed to be associated with his physical 
limitations and did not appear to have PTSD.  

The veteran submitted additional VA treatment records dated 
from September 2004 to March 2006.  A treatment note signed 
in March 2005 shows that the veteran's screen for PTSD was 
positive.  The veteran was receiving treatment for PTSD at 
that time.  VA treatment records show that the veteran 
continues to be seen for depression and PTSD.  

Service medical records confirm the veteran's claimed in-
service stressors.  A November 2004 VA examination diagnosed 
the veteran with trauma-related symptoms, but indicated that 
the veteran did not have a full fledged diagnosis of PTSD at 
that time.  Current VA treatment records, however, show that 
the veteran's screen for PTSD was positive and show that the 
veteran has continued to receive treatment for his diagnosed 
PTSD.  Resolving the benefit of the doubt in favor of the 
veteran, the Board finds that service connection for PTSD is 
warranted.   See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7 (2006).   

C.  Conclusion

The veteran has been diagnosed with PTSD, service medical 
records indicate that the veteran suffered a traumatic 
incident in service, and a VA examiner indicated that the 
veteran had trauma related symptoms due to his reported 
traumatic incident.  Therefore, the Board concludes that the 
evidence supports a finding that the veteran has PTSD 
etiologically related to active service.  




ORDER

Service connection for PTSD is granted.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


